756 N.W.2d 66 (2008)
Georgette MERICKA, Petitioner-Appellant,
v.
DEPARTMENT OF COMMUNITY HEALTH, Respondent-Appellee, and
St. Clair County Community Mental Health, Intervening Respondent-Appellee.
Docket No. 136460. COA No. 280596.
Supreme Court of Michigan.
September 24, 2008.
On order of the Court, the application for leave to appeal the April 3, 2008 order *67 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.